Citation Nr: 1420986	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension, asthma, or chronic sinusitis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  The case is now under the jurisdiction of the New York RO.  

The Veteran was previously represented by a Veterans Service Organization.  However, he revoked that representation in a September 2010 statement.  The Board recognizes the Veteran as proceeding pro se in his appeal.  

In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's service-connected sinusitis aggravated his obstructive sleep apnea. 


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

The Veteran alleges that he has obstructive sleep apnea caused or aggravated by his military service or a service-connected disability.  Service connection is currently in effect for asthma, hypertension, and chronic sinusitis.  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).

In this case there is no question that the Veteran currently has obstructive sleep apnea.  For example, after a June 2008 sleep study the Veteran was diagnosed with mild obstructive sleep apnea.  Thus, if the evidence reflects that it is as likely as not that the Veteran's obstructive sleep apnea was aggravated by a service-connected disability entitlement to service connection would be warranted.  See id.; see also 38 C.F.R. § 3.102 (2013).  

The medical evidence indicates that the Veteran has nasal congestion as a result of his service-connected disabilities.  For example, in April 2013 a VA physician, Dr. A.S., opined that during service the Veteran's symptoms - including nasal congestion - were related to his sinusitis and asthma.  

The medical evidence also suggests that nasal congestion can aggravate obstructive sleep apnea.  For example, in April 2013, Dr. A.S. noted that presence of significant nasal obstruction can precipitate obstructive sleep apnea, and in a June 2013 addendum opinion stated that nasal obstruction can make obstructive sleep apnea worse and may create problems with treating obstructive sleep apnea with continuous positive airway pressure (CPAP) therapy.  An independent medical expert opinion was obtained from Dr. T.T. in February 2014.  Doctor T.T. noted that there are studies that suggest that chronic allergic sinusitis or nasal obstruction can worsen obstructive sleep apnea.  In addition, VA examination reports from October 2009 and June 2011 both note that nasal congestion is a potential risk factor for obstructive sleep apnea.  

While negative nexus opinions have been provided in this case, the entirety of the opinions do not clearly support the conclusions reached.  Instead, the opinions indicate that sinusitis and nasal congestion can aggravate obstructive sleep apnea, but fail to clearly articulate why aggravation did not occur in this case.  

For example, Dr. T.T. opined that it is more likely than not and within a reasonable degree of medical certainty that the Veteran's obstructive sleep apnea is entirely unrelated to his complaints of sinusitis, asthma, congestion, and snoring or episodes where he was not able to breathe.  However, after explaining that there are studies suggesting that sinusitis and nasal obstruction can worsen obstructive sleep apnea, Dr. T.T. explains why he does not believe the Veteran's sinusitis is related to military service.  VA has already awarded service-connection for sinusitis and the propriety of that award is not at issue.  For purposes of this decision, it is accepted as fact that the Veteran's sinusitis is related to service.  Thus, the opinion provided by Dr. T.T. appears to be based on the inaccurate premise that the Veteran's sinusitis is not related to his military service. 

Likewise, the rationale provided by Dr. A.S. is unpersuasive.  When Dr. A.S. offered his opinion in April 2013, that the Veteran's sinusitis did not aggravate his obstructive sleep apnea, his rationale was that there is no data indicating that treatment of sinusitis will result in improvement in the effect of treatment with CPAP on obstructive sleep apnea.  However, in a June 2013 addendum, Dr. A.S. stated that nasal obstruction can make obstructive sleep apnea worse.  Thus, the addendum opinion - that a symptom of the Veteran's sinusitis can worsen obstructive sleep apnea - negates the rationale for the previous negative opinion.  

While the medical opinions against the claim are not adequately supported, one thing is clear from the opinions - sinusitis and nasal congestion can worsen obstructive sleep apnea.  None of the clinicians has articulated why this is not the case here.  

Given the above, the Board finds that reasonable doubt exists in this case and should be resolved in the Veteran's favor, and the benefit sought, entitlement to service connection for obstructive sleep apnea, should be awarded.  See 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


